PER CURIAM.
We affirm all aspects of the final judgment of foreclosure except for the award of attorney’s fees to the appellees, which the appellees have commendably conceded on appeal was unsupported by the record. See Palmetto Fed. Sav. & Loan Ass’n v. Day, 512 So.2d 332 (Fla. 3d DCA 1987) (reversing the award of attorney’s fees based on the failure to provide expert testimony regarding the reasonableness of the claimed fees). We, therefore, reverse the award of attorney’s fees and remand to the trial court to issue a corrected judgment.
Affirmed in part; reversed in part; and remanded for the entry of a corrected judgment.